Citation Nr: 1310980	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  08-37 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the September 2005 rating decision granting May 5, 2001 as the effective date for the award of service connection for coronary artery disease (CAD) with myocardial infarction residuals and assigning a 60 percent evaluation for that disability effective as of March 28, 2005 should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

2.  Entitlement to an effective date prior to March 28, 2005 for the award of a 60 percent evaluation for the Veteran's CAD with myocardial infarction residuals.  

3.  Whether a timely substantive appeal was perfected from the September 2005 rating decision which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for diabetic visual complications and denied service connection for diabetic prostate complications; increased evaluations for his Type II diabetes mellitus and hearing loss; a total rating for compensation purposes based on individual unemployability (TDIU); and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in this appeal.  He had active service from May 1969 to April 1971.  The Veteran served in the Republic of Vietnam.  

In September 2005, the Columbia, South Carolina, Regional Office granted May 8, 2001 as the effective date for the award of service connection for both Type II diabetes mellitus and CAD with myocardial infarction residuals; increased the evaluation for the Veteran's cardiovascular disability from 10 to 60 percent; effectuated that award as of March 28, 2005; determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to diabetic visual complication; and denied service connection for diabetic prostate complications, increased evaluations for both his Type II diabetes mellitus and bilateral hearing loss, a TDIU, and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In October 2005, the Veteran submitted a notice of disagreement (NOD).  In March 2007, the Atlanta, Georgia Regional Office (RO) issued a statement of the case (SOC) to the Veteran.  In May 2007, the Veteran submitted an Appeal to the Board (VA Form 9).  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO determination that the Veteran's April 2007 substantive appeal was untimely.  In September 2009, the RO again denied special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  In April 2011, the RO, in pertinent part, determined that the September 2005 rating decision was not clearly and unmistakably erroneous in both granting May 8, 2001 as the effective date for the award of service connection for CAD with myocardial infarction residuals and in assigning a 60 percent evaluation for that disability effective as of March 28, 2005 and denied an effective dare for the award of a 60 percent evaluation prior to March 28, 2005.  

In April 2012, the RO, in pertinent part, granted both a 100 percent schedular evaluation for the Veteran's CAD with myocardial infarction residuals and special monthly compensation based at the housebound rate and effectuated the awards as of June 10, 2010.  The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of an effective date prior to March 28, 2005, for the award of a 60 percent evaluation for the Veteran's CAD with myocardial infarction residuals is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In his May 2012 Appeal to the Board (VA Form 9), the Veteran advances that the award of service connection for CAD with myocardial infarction residuals should be effectuated as of 1999.  The issue of an effective date prior to May 8, 2001 for the award of service connection for CAD with myocardial infarction residuals has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not submit a NOD with the April 2011 RO determination that the September 2005 rating decision was not clearly and unmistakably erroneous in granting May 8, 2001 as the effective date for the award of service connection for CAD with myocardial infarction residuals and in assigning a 60 percent evaluation for that disability effective as of March 28, 2005.  
2.  A timely substantive appeal from the September 2005 rating decision which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to diabetic visual complication and denied service connection for diabetic prostate complications, increased evaluations for both his Type II diabetes mellitus and bilateral hearing loss, a TDIU, and special monthly compensation based on the need for regular aid and attendance or at the housebound rate was not perfected and the issues are not on appeal.  


CONCLUSIONS OF LAW

1.  The Veteran did not submit a NOD with the April 2011 RO determination that the September 2005 rating decision was not clearly and unmistakably erroneous in granting May 8, 2001 as the effective date for the award of service connection for CAD with myocardial infarction residuals and in assigning a 60 percent evaluation for that disability effective as of March 28, 2005.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2012).  

2.  The Veteran did not perfect a timely substantive appeal from the September 2005 rating decision which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to diabetic visual complication and denied service connection for diabetic prostate complications, increased evaluations for both his Type II diabetes mellitus and bilateral hearing loss, a TDIU, and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.305 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In this case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to adjudication of claims for VA disability. As will be shown below, the Board finds that the Veteran did not submit either a NOD with the portion of the April 2011 rating decision which addressed the claim of CUE and did not submit a timely substantive appeal from the September 2005 rating decision; therefore, no reasonable possibility exists that further notice or assistance would aid in substantiating these claims, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

CUE in the November 2005 Rating Decision

For the reasons and bases addressed below, the Board finds that the Veteran did not submit a NOD with the April 2011 RO determination that the November 2005 rating decision granting May 5, 2001 as the effective date for the award of service connection for CAD with myocardial infarction residuals and assigning a 60 percent evaluation for that disability effective as of March 28, 2005 was not clearly and unmistakably erroneous.  

In a June 2010 written statement, the Veteran requested "correction of Veteran['s] CAD status post myocardial infarction at 60% erroneously started May 5, 2005 needs to be changed to May 5, 2001."  The RO reasonably construed the Veteran's claim as alleging CUE in the September 2005 rating decision granting May 8, 2001 as the effective date for the award of service connection for CAD with myocardial infarction residuals and assigning a 60 percent evaluation for that disability effective as of March 28, 2005.  
In April 2011, the RO both determined that there was "no error in our March 28, 2005 decision to grant entitlement to an earlier effective date for service connection for CAD status post myocardial infarction effective May 8, 2001 and assigning a 60 percent evaluation effective March 28, 2005" and denied an effective date prior to March 28, 2005 for the award of a 60 percent evaluation for the Veteran's cardiovascular disability.  

The Veteran subsequently submitted a "NOD to the BVA" which was received by VA in June 2011.  He stated that he was waiving the RO's "consideration of his NOD."  The Veteran advanced that "the Veteran's position is that Nehmer allows for a higher initial rating for ischemic heart disease than the 10% he was awarded May 1, 2001 under the old law or before Nehmer was authorized."  The Board observes that Nehmer v. United States Veterans' Administration (Nehmer I), 712 F. Supp. 1404 (N.D. Cal. 1989) and Nehmer v. United States Veterans' Administration (Nehmer II), 32 F. Supp. 2d 1175, 1176-77 (N.D. Cal. 1999) addressed the issue of service connection for disabilities claimed as secondary to herbicide exposure.  In the May 2012 SOC issued to the Veteran, the RO recharacterized the issue before it as "whether the failure to grant a higher initial rating than 10 percent that was awarded for ischemic heart disease effective May 8, 2001 was a CUE."  The RO concluded that "therefore, [the] rating decision dated July 22, 2002 correctly assigned a 10 percent evaluation for your requirement of continuous medication for your CAD as secondary to your service-connected diabetes mellitus."  In his May 2012 Appeal to the Board (VA Form 9), the Veteran advanced that "Veteran's initial rating of 10% May 8, 2001 warranted a higher rating."  

A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201 (2012).  See Gallegos v. Principi, 283 F.3d 1309,1314 (Fed. Cir. 2002) ("[Section] 20.201 merely states that a Veteran['s] NOD must include terms that can be reasonably construed as a desire for appellate review.... Assuming the veteran desires appellate review, meeting the requirement of § 20.201 is not an onerous task."); Crippen v. Brown, 9 Vet. App. 412, 424 (1996) (finding that a statement did not constitute an NOD because it "made no reference to any RO decision with which any disagreement was expressed and did not express an intent to appeal to the [Board]").  

The April 2011 RO determination both found that the September 2005 rating decision did not encompass CUE and denied an earlier effective date for the award of a 60 percent evaluation for the Veteran's CAD.  Neither the Veteran's June 2011 "NOD to the BVA" nor his May 2012 Appeal to the Board (VA Form 9) express specific disagreement with the April 2011 RO determination as to CUE in the September 2005 rating decision.  Instead, the Veteran advanced that a "higher initial rating" was warranted for his cardiovascular disability.  As the September 2005 rating decision did not address the initial evaluation assigned for the Veteran's cardiovascular disability but rather the assignment of a subsequent 60 percent evaluation for that disability, such assertions can only be reasonably construed as reflecting disagreement with the denial of an earlier effective date for the award of the 60 percent evaluation.  Therefore, the Board concludes that the Veteran did not submit a NOD with the RO's determination that the September 2005 rating decision did not encompass CUE.  

Generally, appellate review is initiated by a NOD and completed by a substantive appeal after a SOC is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of clear and unmistakable error.  38 U.S.C.A. § 7105.  As a NOD with the April 2011 RO determination that the September 2005 rating decision was not CUE, the Board does not have jurisdiction over that issue and it must be dismissed.  

The Veteran's timely NOD with the denial of an earlier effective date for the award of a 60 percent evaluation for his CAD with myocardial infarction residuals is the subject of the Remand portion of this decision below.  
April 2007 Substantive Appeal

The Veteran asserts that he was unable to submit a timely substantive appeal from the September 2005 rating decision due to postal delays and/or his inability to handle his correspondence due to his service-connected disability and physical infirmity.  

The provisions of 38 U.S.C.A. § 7105 (West 2002) direct, in pertinent part, that: 

  (a)  Appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished as prescribed in this section.  Each appellant will be accorded hearing and representation rights pursuant to the provisions of this chapter and regulations of the Secretary.  

***

  (d)(1)  Where the claimant, or the claimant's representative, within the time specified in this chapter files a notice of disagreement with the decision of the agency of original jurisdiction, such agency shall prepare a statement of the case.... 
***

  (d)(3)  Copies of the "statement of the case" prescribed in paragraph (1) will be submitted to the claimant and the claimant's representative, if there is one.  The claimant will be afforded a period of sixty days from the date the statement of the case is mailed to file the formal appeal.  This may be extended for a reasonable period on request of good cause shown.... The agency of original jurisdiction may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals.  

A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board" or correspondence containing the necessary information.  If the SOC and any prior supplemental statements of the case (SSOC) addressed several issues, the substantive appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues being appealed.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the VA in reaching the determination or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOCs.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  38 C.F.R. § 20.202.  

The substantive appeal must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office. In that case, the NOD or substantive appeal must be filed with the VA office which has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300. 

A substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302.  

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305.  
In September 2005, the Columbia, South Carolina, Regional Office granted May 8, 2001 as the effective date for the award of service connection for both Type II diabetes mellitus and CAD with myocardial infarction residuals; increased the evaluation for the Veteran's cardiovascular disability from 10 to 60 percent; effectuated that award as of March 28, 2005; determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to diabetic visual complication; and denied service connection for diabetic prostate complications, increased evaluations for both his Type II diabetes mellitus and bilateral hearing loss, a TDIU, and special monthly compensation based on the need for regular aid and attendance or at the housebound rate.  The Veteran was informed in writing of the decision and his appellate rights on September 16, 2005.  In October 2005, the Veteran submitted a NOD.  On March 1, 2007, the RO issued a SOC to the Veteran.  In April 2007, the Veteran submitted an Appeal to the Board (VA Form 9) which was received by the RO on May 18, 2007.  

In his July 2007 NOD, the Veteran related that he did not actually receive the SOC until approximately March 20, 2007.  He stated that he was hampered in timely responding to the SOC due to his health.  The Veteran asserted further that VA failed to give adequate time to respond to the SOC.  In his December 2008 Appeal to the Board (VA Form 9), the Veteran conveyed that his medical conditions prevented him from either submitting a timely substantive appeal or a request for an extension of time to submit it.  

The Veteran was informed in writing of the adverse decision on September 16, 2005.  The SOC was issued to him on March 1, 2007.  The SOC informed the Veteran that: it was his responsibility to "file your appeal with this office within 60 days of this letter;" he had the right to "request more time" to file his substantive appeal; such a request must be made within the "time limit for filing your appeal;" and his case would be close if he did not respond.  The Veteran's Appeal to the Board (VA Form 9) was received on May 18, 2007.  

In order for the Veteran's substantive appeal from the September 2005 rating decision to be considered timely, it must have been received on or before Monday, April 30, 2007, a date 60 days after the issuance of the SOC.  38 C.F.R. §§ 20.300, 20.302, 20.305.  The record is devoid of any documentation received between March 1, 2007 and April 30, 2007 which may be reasonably construed as a substantive appeal.  While the Veteran asserts that he was prevented from submitting either a timely substantive appeal or a request for an extension of time in which to do so by his medical conditions and postal delays, the record contains no objective documentation to support the Veteran's contentions.  The Veteran does not assert and the record does not establish that he either contacted his accredited representative or took other action to submit his substantive appeal within the time limits or to request additional time to do so on or before April 30, 2007.  In the absence of such evidence, the Board finds that the Veteran's statements as to his inability to submit a timely substantive appeal are not persuasive.  

Therefore, the Board concludes that the Veteran's April 2007 substantive appeal was not timely.  Accordingly, the September 2005 rating decision is final.  


ORDER

The issue of whether the September 2005 rating decision granting May 5, 2001 as the effective date for the award of service connection for CAD with myocardial infarction residuals and assigned a 60 percent evaluation for that disability effective as of March 28, 2005 should be revised or reversed on the grounds of CUE is dismissed.  

The Veteran's April 2007 substantive appeal was untimely and the September 2005 rating decision is therefore final.  


REMAND

In June 2011, the Veteran submitted a timely NOD to that part of the April 2011 rating decision that denied an earlier effective date for the award of a 60 percent evaluation for his CAD with myocardial infarction residuals.  The Court has directed that where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241(1999).  When doing so, the RO is reminded that the Court has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his accredited representative which addresses the issues of an effective date prior to March 28, 2005 for the award of a 60 percent evaluation for his CAD with myocardial infarction residuals.  The Veteran and his accredited representative should be given the appropriate opportunity to respond to the SOC.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


